                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MELINDA F. BERKHEIMER,                                )
                                                      )
              Plaintiff,                              )
                                                      )
     -vs-                                             )         Civil Action No. 18-27
                                                      )
                                                      )
NANCY A. BERRYHILL,1                                  )
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
        Defendant.                                    )

AMBROSE, Senior District Judge
                                             OPINION

        Pending before the court are Cross-Motions for Summary Judgment. (ECF Nos. 13 and

16). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 14 and 17). After

careful consideration of the submissions of the parties, and based on my Opinion set forth

below, I am granting Plaintiff’s Motion for Summary Judgment (ECF No. 13) and denying

Defendant’s Motion for Summary Judgment. (ECF No. 16).

I.      BACKGROUND

        Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying her application for supplemental security income pursuant to the Social

Security Act. Plaintiff filed her application alleging she has been disabled since March 1, 2007.

(ECF No. 9-7, pp. 3, 11). Administrative Law Judge (“ALJ”), Karen R. Jackson, held a hearing

on July 27, 2015. (ECF No. 9-3). On September 22, 2016, the ALJ found that Plaintiff was not

disabled under the Act. (ECF No. 9-2, pp. 14-26).

        After exhausting all administrative remedies, Plaintiff filed the instant action with this

court. The parties have filed Cross-Motions for Summary Judgment. (ECF Nos. 13 and 16).

The issues are now ripe for review.

1Nancy A. Berryhill became acting Commissioner of Social Security on January 23, 2017, replacing
Carolyn W. Colvin.
II.    LEGAL ANALYSIS

       A.      Standard of Review

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55

F.3d 900, 901 (3d Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971).

Additionally, the Commissioner’s findings of fact, if supported by substantial evidence, are

conclusive. 42 U.S.C. §405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A

district court cannot conduct a de novo review of the Commissioner’s decision or re-weigh the

evidence of record. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's

findings of fact are supported by substantial evidence, a court is bound by those findings, even if

the court would have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360

(3d Cir. 1999). To determine whether a finding is supported by substantial evidence, however,

the district court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use

when evaluating the disabled status of each claimant. 20 C.F.R. §404.1520(a). The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,

whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P., appx. 1; (4) if the

impairment does not satisfy one of the impairment listings, whether the claimant’s impairments

                                                 2
prevent him from performing his past relevant work; and (5) if the claimant is incapable of

performing his past relevant work, whether he can perform any other work which exists in the

national economy, in light of his age, education, work experience and residual functional

capacity. 20 C.F.R. §404.1520. The claimant carries the initial burden of demonstrating by

medical evidence that he is unable to return to his previous employment (steps 1-4).

Dobrowolsky, 606 F.2d at 406. Once the claimant meets this burden, the burden of proof shifts

to the Commissioner to show that the claimant can engage in alternative substantial gainful

activity (step 5). Id.

        A district court, after reviewing the entire record may affirm, modify, or reverse the

decision with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745

F.2d 210, 221 (3d Cir. 1984).

        B.      Weighing of Opinion Evidence – Treating Physician

        Plaintiff first argues that the ALJ failed to follow the treating physician rule when she

discounted the opinion of Dr. Shoenthal, her treating physician. (ECF No. 14, pp. 8-12). As a

result, Plaintiff submits that the residual functional capacity (“RFC”)2 determination is

unsupported by substantial evidence. Id. The amount of weight accorded to medical opinions

is well-established. Generally, the ALJ will give more weight to the opinion of a source who has

examined the claimant than to a non-examining source. 20 C.F.R. § 416.927(c)(1). In addition,

the ALJ generally will give more weight to opinions from a treating physician, “since these

sources are likely to be the medical professionals most able to provide a detailed, longitudinal

picture of [a claimant’s] medical impairment(s) and may bring a unique perspective to the

medical evidence that cannot be obtained from the objective medical findings alone or from


2 RFC refers to the most a claimant can still do despite his/her limitations. 20 C.F.R. §§ 404.1545(a),
416.945(a). The assessment must be based upon all of the relevant evidence, including the medical
records, medical source opinions, and the individual’s subjective allegations and description of his own
limitations. 20 C.F.R. § 416.945(a). In this case, the ALJ found Plaintiff could perform light work but with
certain exceptions. (ECF No. 9-2, p. 18).


                                                      3
reports of individual examinations, such as consultative examinations or brief hospitalizations.”

Id. §416.927(c)(2). The opinion of a treating physician need not be viewed uncritically, however.

Rather, only where an ALJ finds that “a treating source’s opinion on the issue(s) of the nature

and severity of [a claimant’s] impairment(s) is well-supported by medically acceptable clinical

and laboratory diagnostic techniques and is not inconsistent with the other substantial evidence

[of] record,” must he give that opinion controlling weight. Id. “[T]he more consistent an opinion

is with the record as a whole, the more weight [the ALJ generally] will give to that opinion.” Id. §

416.927(c)(4).

        If the ALJ finds that “a treating source’s opinion on the issue(s) of the nature and

severity of [a claimant’s] impairment(s) is well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence [of]

record,” he must give that opinion controlling weight. Id. Also, “the more consistent an opinion is

with the record as a whole, the more weight [the ALJ generally] will give to that opinion.” Id. §

416.927(c)(4).

       In the event of conflicting medical evidence, the Court of Appeals for the Third Circuit

has explained:

       “A cardinal principle guiding disability determinations is that the ALJ accord
       treating physicians’ reports great weight, especially ‘when their opinions reflect
       expert judgment based on continuing observation of the patient’s condition over a
       prolonged period of time.’” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000)
       (quoting Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999)). However, “where .
       . . the opinion of a treating physician conflicts with that of a non-treating, non-
       examining physician, the ALJ may choose whom to credit” and may reject the
       treating physician’s assessment if such rejection is based on contradictory
       medical evidence. Id. Similarly, under 20 C.F.R. § 416.927(d)(2), the opinion of a
       treating physician is to be given controlling weight only when it is well-supported
       by medical evidence and is consistent with other evidence in the record.

Becker v. Comm’r of Social Sec. Admin., No. 10-2517, 2010 WL 5078238, at *5 (3d Cir. Dec.

14, 2010). Although the ALJ may choose whom to credit when faced with a conflict, he “cannot

reject evidence for no reason or for the wrong reason.” Diaz v. Comm’r of Soc. Security, 577

F.3d 500, 505 (3d Cir. 2009).

                                                 4
          In this case, the ALJ gave little weight to the physical assessment of Dr. Shoenthal.

(ECF No. 9-2, p. 24). In so doing, the ALJ merely states that “it is not consistent with the

objective medical evidence of record.” Id. The ALJ provides no rationale for this conclusion. Id.

This is inadequate boiler plate language. An ALJ must provide sufficient explanation of his or

her final determination to provide a reviewing court with the benefit of the factual basis

underlying the ultimate disability finding. Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981). In

other words, the ALJ must provide sufficient discussion to allow the court to determine whether

his opinion is based on substantial evidence. An ALJ’s findings should be as “comprehensive

and analytical as feasible,” so that the reviewing court may properly exercise its duties under 42

U.S.C. §405(g). Cotter, 642 F.2d at 705. I acknowledge that the ALJ does summarize the

medical evidence in the record, but it is without comment or analysis. Id., at pp. 19-24. I further

recognize that consistency is a valid and acceptable reason for discounting opinion evidence.

See, 20 C.F.R. §§404.1527; 416.927 (Evaluating Opinion Evidence). The ALJ does not,

however, provide any scrutiny or explanation for suggesting what evidence is inconsistent with

Dr. Shoenthal’s opinion and why she is crediting that evidence over Dr. Shoenthal’s opinion.

Contrary to Defendant’s position, further articulation was required. Without more from the ALJ

in this case, I am unable to make a meaningful and proper review to determine if the ALJ’s

opinion is based on substantial evidence.

          Consequently, remand is warranted on this issue. Therefore, I am remanding for full and

proper analysis of the medical opinion evidence. On remand, the ALJ should be more specific

as to what evidence supports each conclusion.3

          An appropriate order shall follow.




3 Plaintiff
        also argues that the ALJ erred in failing to provide an analysis of Listing 1.02A and improperly
assessed her credibility. (ECF No. 14, pp. 11-14). Since I am remanding on the issue of the ALJ’s
assessment of the opinion evidence, the RFC cannot stand and must be reassessed on review.

                                                    5
                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MELINDA F. BERKHEIMER,                                  )
                                                        )
              Plaintiff,                                )
                                                        )
    -vs-                                                )       Civil Action No. 18-27
                                                        )
                                                        )
NANCY A. BERRYHILL,4                                    )
COMMISSIONER OF SOCIAL SECURITY,                        )
                                                        )
       Defendant.                                       )


AMBROSE, Senior District Judge


                                        ORDER OF COURT

       THEREFORE, this 8th day of March, 2019, it is ordered that Plaintiff’s Motion for

Summary Judgment (ECF No. 13) is granted and Defendant’s Motion for Summary Judgment

(ECF No. 16) is denied.

       It is further ordered that the decision of the Commissioner of Social Security is hereby

vacated and the case is remanded for further administrative proceedings consistent with the

foregoing opinion.




                                                        BY THE COURT:

                                                      s/ Donetta W. Ambrose
                                                        Donetta W. Ambrose
                                                        United States Senior District Judge




4Nancy A. Berryhill became acting Commissioner of Social Security on January 23, 2017, replacing
Carolyn W. Colvin.


                                                  6
